Exhibit 10.5

 

EXECUTION VERSION

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) is entered into
the later of the dates in the signature block below (the “Amendment Effective
Date”) by and between Ikaria, Inc., a Delaware corporation having a place of
business at Perryville III Corporate Park, 53 Frontage Road, Third Floor,
Hampton, NJ 08827 (“Ikaria”), and Bellerophon Therapeutics LLC, a Delaware
limited liability company, with offices at Perryville III Corporate Park, 53
Frontage Road, Suite 301, Hampton, NJ 08827 (“Bellerophon”). Ikaria and
Bellerophon may be individually referred to as a “Party” and together as the
“Parties.”

 

WHEREAS, Ikaria and Bellerophon entered into that certain Services Agreement
dated as of January 1, 2015 (the “Agreement”);

 

WHEREAS, Ikaria and Bellerophon now wish to amend certain provisions of the
Agreement in order to, among other things, terminate the Agreement earlier than
its planned expiration date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1.             Early Termination. Notwithstanding Section 5.1 of the Agreement,
and subject to the other terms and conditions of this Amendment, Ikaria and
Bellerophon agree that the Agreement shall terminate on September 30, 2015 (the
“Termination Date”), subject to Section 5.3 of the Agreement, and provided that
Sections 1.6 (but not Section 1.5), 3, and 4 shall survive such termination.

 

2.             Ratification of Agreement. Except as set forth in Sections 1 of
this Amendment, and subject to Section 1 of this Amendment, all of the other
terms and conditions of the Agreement are hereby ratified and confirmed to be of
full force and effect, and shall continue in full force and effect. This
Amendment is hereby integrated into and made a part of the Agreement.

 

3.             Counterparts. This Amendment may be executed in two counterparts,
each of which shall be effective as of the Amendment Effective Date, and all of
which shall constitute one and the same instrument. Each such counterpart shall
be deemed an original, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.

 

4.             Execution and Delivery. This Amendment shall be deemed executed
by the parties when any one or more counterparts hereof, individually or taken
together, bears the signatures of each of the parties hereto.

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representatives effective as of the Amendment Effective Date.

 

IKARIA, INC.

BELLEROPHON THERAPEUTICS LLC

 

 

By:

/s/ Kathleen A. Schaefer

 

By:

/s/ Jonathan Peacock

 

 

 

 

Name:

Kathleen A. Schaefer

Name:

Jonathan Peacock

 

 

 

 

Title:

President

Title:

Chairman / CEO

 

 

 

 

Date:

July 9, 2015

Date:

July 9, 2015

 

--------------------------------------------------------------------------------